internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr146304-02 date date legend distributing controlled controlled business a shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder plr-146304-02 shareholder shareholder shareholder shareholder shareholder shareholder shareholder date date state a ww xx yy zz a b c d e f g note plr-146304-02 note dear this letter is in response to your authorized representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in a letter dated date the material information submitted is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing is a domestic_corporation that was incorporated on date in state a distributing has one class of stock issued and outstanding distributing engages in business a distributing has sixteen shareholders shareholder sec_1 and each own a ww percent interest shareholders and each own an xx percent interest shareholders and shareholders each own a yy percent interest shareholder owns a zz percent interest financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholders hereinafter group shareholders hereinafter group and shareholder have engaged in protracted contentious antagonistic and irreconcilable disputes these disputes adversely have affected the strategic direction and day-to-day and financial operations of business a accordingly the following transaction has been proposed and the taxpayer has completed some of the steps as noted below i on date distributing formed controlled and contributed a of its assets and any liabilities associated with those assets to controlled in exchange for note and percent of the stock of controlled likewise on date distributing formed controlled and contributed b of its assets and any liabilities associated with those assets to controlled plr-146304-02 ii iii in exchange for note and percent of the stock of controlled distributing will redeem its stock owned by shareholder the redemption shareholder will receive e in cash note and note in consideration for the distributing stock surrendered note and note each is payable in f equal annual installments of principal together with interest at a rate of g percent following the redemption distributing will distribute the stock of controlled to group and the stock of controlled to group the distribution group and group will surrender their stock in distributing on the distribution date iv after the distribution distributing will liquidate currently it is contemplated that controlled will redeem the shares owned by c of its shareholders on the d anniversary of the distribution so as to provide for a transfer of controlled to a new generation concurrently with these anticipated redemptions there will be a cross purchase of controlled shares among the remaining controlled shareholders to equalize ownership among all remaining controlled shareholders representations distributing has made the following representations regarding the proposed transaction a b c d the indebtedness owed by controlled and controlled hereinafter the controlled corporations to distributing after the distribution will not constitute stock_or_securities the fair_market_value of the controlled corporations’ stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to such corporation there have been no substantial operational changes plr-146304-02 e f g h i j since the date of the last financial statements submitted immediately before the distribution the gross assets of controlled used in business a will have a fair_market_value that is at least percent of controlled 1's gross assets immediately after the distribution the gross assets of controlled used in business a will have a fair_market_value that is at least percent of controlled 1's gross assets immediately before the distribution the gross assets of controlled used in business a will have a fair_market_value that is at least percent of controlled 2's gross assets immediately after the distribution the gross assets of controlled used in business a will have a fair_market_value that is at least percent of controlled 2's gross assets following the distribution each of the controlled corporations will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business a which was conducted by distributing before the distribution the distribution is carried out for the following corporate business_purpose to settle all outstanding disputes and to avoid threatened litigation among the shareholders of distributing which directly and adversely affect distributing’s operations and threaten the continued efficient operation of business a by effecting a separation of ownership and management of business a through a split-up the group shareholders exclusively will own and operate controlled and the group shareholders exclusively will own and operate controlled the distribution is motivated in whole or substantial part by the foregoing corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or either of the controlled corporations after the distribution except as otherwise discussed above except for the redemption that controlled is contemplating and that is discussed in the flush language following section iv of the summary of facts there is no plan or intention by either distributing or either of the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 k there is no plan or intention to liquidate either of the controlled plr-146304-02 l m n o p q r corporations to merge distributing or either of the controlled corporations with any other corporation or to sell or otherwise dispose_of the assets of the controlled corporations after the distribution except in the ordinary course of business distributing will be liquidated after the distribution the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 of the internal_revenue_code the code pursuant to which one or more persons has acquired or will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or any of the controlled corporations entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or any of the controlled corporations the total adjusted bases and the fair_market_value of the assets transferred to the controlled corporations by distributing each equals or exceeds the sum of the liabilities assumed as defined under sec_357 by the controlled corporations the liabilities assumed as defined under sec_357 in the distribution were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and the controlled corporations at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the distribution are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 but immediately before the distribution distributing will be eligible to make an s_corporation_election pursuant to sec_1362 controlled and controlled each will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either controlled or controlled plr-146304-02 rulings amounts received by shareholder in the redemption will be treated as full payment in exchange for the distributing stock surrendered sec_331 the transfer of the distributing assets by distributing to the controlled corporations in exchange for all of the stock of the controlled corporations and the assumption_of_liabilities as well as note and note as described above followed by the distribution of the controlled corporations’ stock to the group and group shareholders respectively in exchange for the stock in distributing owned by those shareholders will be a reorganization within the meaning of sec_368 of the code distributing and both controlled corporations will each be a party to the reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to the controlled corporations in exchange for note note and stock in the controlled corporations provided that note and note are transferred by distributing to shareholder in connection with the reorganization described above the stock of controlled is distributed to group and the stock of controlled is distributed to group sec_357 sec_361 and sec_361 the controlled corporations will recognize no gain_or_loss on the receipt of the distributing assets in exchange for the controlled corporations’ stock sec_1032 the basis of each asset received by the controlled corporations will be the same as the basis of such asset in the hands of distributing immediately before the distribution sec_362 the holding_period of each distributing asset received by the controlled corporations will include the period during which such asset was held by distributing sec_1223 group will recognize no gain_or_loss and no amount will be included in their income upon the exchange of their distributing stock for stock in controlled sec_355 furthermore group will recognize no gain_or_loss and no amount will be included in their income upon the exchange of their distributing stock for stock in controlled sec_355 a plr-146304-02 distributing will recognize no gain_or_loss on the distribution of controlled stock to group and controlled stock to group in exchange for group and group 2's stock in distributing and distributing will recognize no gain_or_loss on the distribution of note and note to shareholder in exchange for shareholder 16's stock in distributing sec_361 the basis of stock of controlled in the hands of group and the basis of stock of controlled in the hands of group immediately after the distribution will be the same as the basis of the distributing stock held by those groups immediately before the distribution sec_358 and b the holding_period of controlled 1's stock in the hands of group and controlled 2's stock in the hands of group will include the holding_period of their distributing stock exchanged provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and the controlled corporations will be made under sec_1_312-10 of the income_tax regulations caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is given regarding the possible redemption by controlled of shares owned by c of its shareholders on the d anniversary of the distribution procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated plr-146304-02 in accordance with the power_of_attorney on file with this office a copy of this letter has been sent to your authorized representative sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate
